DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 29 October 2021 have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claims 1 and 12 recite “completing generation.”  It appears as though this should read “have completed generation.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 12 recite “in response to a particular LNM operator of said plurality of LNM operators invoking said branching NM operator.”  It is unclear whether the claims actually require the LNM operator to invoke the branching NM operator, or if the claims merely recite an optional embodiment in the case that the LNM operator invokes the branching NM operator.  In other words, it is unclear whether the claimed invention covers an embodiment wherein the LNM operator does not invoke the branching NM operator.
As these limitations are ambiguous as to whether they are required to be performed, the language “said root-level data structure” in the NM operator and “said shared intermediate-level data structure” in the particular LNM operator lack antecedent basis.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 recite “a particular LNM operator of said plurality of LNM operators invoking said branching NM operator after all of said plurality of LNM operators completing generation of current sets of matching leaf-neighbor vertices,” “said branching NM operator storing, for each of said plurality of LNM operators, said current set of matching intermediate-neighbor vertices in a shared intermediate-level data structure,” and “invoking said particular LNM operator of said plurality of 
The issue here is that the idea of iterations as disclosed is not really borne out by the way that “current sets” are claimed.  A major source of this confusion is that, as disclosed, the NM operator does not appear to be invoked after LNM operators have completed operation, but rather while LNM operators are functioning.  Specification [0101].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitation “evaluating a path pattern expression,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “evaluating” in the context of this limitation encompasses a person performing the disclosed algorithm.
The limitation “a current set of matching first-level vertices,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “matching” in the context of this limitation encompasses a person writing down the values for the (a IS VT1) table of Fig. 14 by following the disclosed steps.
The limitation “a current set of matching intermediate-neighbor vertices,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “matching” in the context of this limitation encompasses a person writing down the values for the (b IS VT2) table of Fig. 14 by following the disclosed steps.
The limitation “once a common path pattern prefix of said path pattern expression,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  This limitation 
The limitation “a current set of matching leaf-neighbor vertices,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “matching” in the context of this limitation encompasses a person writing down the values for, e.g., the (c IS VT1) table of Fig. 14 by following the disclosed steps (writing down the values for, e.g., the (c IS VT2) table would be contained in unclaimed subject matter directed to a second LNM operator of the plurality of LNM operators).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The first additional element is “against an in-memory graph representation.”  This is a field of use limitation, and cannot on its own integrate a judicial exception into a practical application.
The second additional element is “executing a sequence of match operators that includes a root-vertex match (RNM) operator, an intermediate-neighbor match (NM) operator that is a branching NM operator, and a plurality of leaf-neighbor match (LNM) operators.”  At its core, the concept of “executing an operator” amounts to simply performing steps of the algorithm.  Each operator is invoked merely as a tool to perform particular mental steps of the algorithm, as will be described below with respect to each operator’s respective claimed execution.

The fourth additional element is the concept of operators invoking other operators, as recited in the limitations “in response to said branching NM operator invoking said RNM operator,” “in response to a particular LNM operator of said plurality of LNM operators invoking said branching NM operator after all of said plurality of LNM operators completing generation of current sets of matching leaf-neighbor vertices,” and “invoking said particular LNM operator of said plurality of LNM operators.”  The notion of “invoking” recited herein describes a “pull flow” as disclosed.  Specification [0100]-[0102].  At its core, this pull flow merely describes the idea that steps of the algorithm must be done in order.  Therefore, under a broadest reasonable interpretation, this element amounts to mere instructions to implement the judicial exception using generic computer components.
The fifth additional element is the execution of the RNM operator, as recited in the limitation “said RNM operator storing a current set of matching first-level vertices in a root-level data structure.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The sixth additional element is the execution of the NM operator, as recited in the limitations “said branching NM operator generating, for each of said plurality of LNM operators, a current set of matching intermediate-neighbor vertices by accessing said root-level data structure; said branching NM operator storing, for each of said plurality of LNM operators, said current set of matching intermediate-neighbor vertices in a shared intermediate-level data structure; wherein said shared intermediate-level 
The seventh additional element is the execution of the NM operator comprising “said particular LNM operator generating a current set of matching leaf-neighbor vertices by accessing said shared intermediate-level data structure; said particular LNM operator storing said current set of matching leaf-neighbor vertices in a leaf-level data structure..”  “Accessing” and “storing” are recited at a high-level of generality (i.e., as a generic computer function of retrieving and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component, or invoking a computer to perform the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Furthermore, when looking at the additional elements as an ordered combination, the claimed invention fails to achieve the purported improvement to “achieve a high-degree of parallelism and being pipeline-friendly.”  Specification [0096].  The recitation of the branching NM operator after all of a plurality of LNM operators have completed generation of current sets of matching leaf-neighbor vertices requires an iterative process as disclosed, and therefore disallows chunk_size=∞, as performing the 
However, the claimed invention does cover an embodiment where chunk_size=1, in which case, “the way of traversing the neighbors is similar to DFS algorithm,” which fails to achieve the purported improvement.  See Specification [0048]-[0049].  The claim therefore fails to include the components or steps of the invention that provide the improvement described in the specification, and therefore fails to be significantly more than the judicial exception.
The claims are therefore not patent eligible.
In order to overcome this rejection, it is suggested to incorporate the concept of a relationship between chunk size and current sets into the claims, and to explicitly recite a chunk size greater than 1.

Claims 2 and 13 recite “generating at least part of a result for said path pattern expression based on said leaf-level data structure, said shared intermediate-level data structure, and said root-level data structure,” which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person writing reading the tables of Fig. 14 and manually performing the disclosed algorithm.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 3 and 14 recite “said at least part of said result for said path pattern expression is generated when said leaf-level data structure is filled with data,” which, as drafted, is a feature of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 4 and 15 recite “pipelining said result for said path pattern expression with one or more database relational operators,” which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “pipelining” in the context of this limitation encompasses, e.g., a person reading the resulting numbers of the result, and using them to look up indices in tables arranged in a relational manner (e.g., Fig. 11B) on paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 5 and 16 recite “in response to said branching NM operator generating said current set of matching intermediate-neighbor vertices by accessing said root-level data structure, said RNM operator updating data stored in said root-level data structure,” which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 6 and 17 recite “in response to said particular LNM operator generating said current set of matching leaf-neighbor vertices by accessing said shared intermediate-level data structure, said branching NM operator updating data stored in said shared intermediate-level data structure,” which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “updating” in the context of this limitation encompasses a person, e.g., writing down another row in the table for the NM operation after writing two rows in the table for the LNM operation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 7 and 18 recite an additional element of “said RNM operator is invoked by said branching NM operator in response to said branching NM operator being invoked.”  As discussed with respect to the fourth additional element of claims 1 and 12, “invoking” neither integrates the judicial exception in a practical application nor provides an inventive concept.



Claims 9 and 20 recite “said branching NM operator generating a current set of matching intermediate-neighbor vertices by accessing said root-level data structure comprises exploring a particular chunk size of a particular first-level vertex in said current set of matching first-level vertices in said root-level data structure, wherein said particular chunk size specifies a number of neighbors of said particular first-level vertex to explore,” which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionality.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “exploring” in the context of this limitation encompasses a person, e.g., writing two rows in the table for the LNM operation after looking at a row in the table for the RNM operation. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 9 and 20 recite “said particular LNM operator generating said current set of matching leaf-neighbor vertices by accessing said shared intermediate-level data structure comprises exploring a particular chunk size of a particular intermediate-neighbor vertex in said current set of matching intermediate-neighbor vertices in said shared intermediate-level data structure, wherein said particular chunk size specifies a number of neighbors of said particular intermediate-neighbor vertex to explore,” 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Claims 11 and 22 recite an additional element of “said in-memory graph representation comprises graph topologies referenced by said branching NM operator when generating said current set of matching intermediate-neighbor vertices.”  This is insignificant extra-solution activity, namely selecting a particular data source or type of data to be manipulated.  This neither integrates the judicial exception in a practical application nor provides an inventive concept.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-21 respectively of copending Application No. 16/710,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1) the ’740 claims are generic to the instant species claims, as the ’740 claims do not require any material element additional to those required by the instant claims, and the instant claims require all limitations of the ’740 claims, and 2) the instant claims overlap in scope with the ’740 claims, although the ’740 claims do not anticipate the instant claims, as the ’740 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The prior art does not teach evaluating a path pattern expression against an in-memory graph representation, by at least executing a sequence of match operators that includes a root-vertex match (RNM) operator, an intermediate-neighbor match (NM) operator that is a branching NM operator, and a plurality of leaf-neighbor match (LNM) operators, wherein said branching NM operator is associated with at least two LNM operators of said plurality of LNM operators; wherein executing said sequence of match operators includes: invoking said particular LNM operator of said plurality of LNM operators, wherein in response to invoking said particular LNM operator: said particular LNM operator generating a current set of matching leaf-neighbor vertices by accessing a shared intermediate-level data structure; said particular LNM operator storing said current set of matching leaf-neighbor vertices in a leaf-level data structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159